     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.231 Page 1 of 21

                                                                    Oct 04 2019
      Anton Ewing (pro se)
 2    3077 Clairemont Drive #372                                     s/ anthonyh


 3
      San Diego, CA 92117
      anton@antonewing.com.
 4    (619)119-9640
 5    Plaintiff
 6

 7

 8

 9
                  THE UNITED STATES FEDERAL DISTRICT COURT

10
                       SOUTHERN DISTRICT OF CALIFORNIA
11

12

13
      Anton Ewing, an individual,                  Civil Case No.: 19CV0855 CAB BGS
14
                                                   FIRST AMENEDED COMPLAINT
15
                  Plaintiff,

16          vs.
17                                                 TCPA 47 USC §227(b)(l)(A)
      Mark Pollard, an individual;
18                                                 TCPA 47 USC §227(c)(5)
19
                                                   PC §6327, §637.2
                      Defendant.
20

21
                                               )
22

23          Plaintiff Anton Ewing ("Plaintiff'), hereby files his First Amended
24
      Complaint as of right pursuant to Federal Rule of Civil Procedure Rule 15, within
25
      21 days of the Pollard's motion to dismiss (ECF No. 19) and Plaintiff now

      complains against Defendant Mark Pollard ("Pollard") and alleges as follows:



                                                                                          19CV0855
                                PLAINTIFF'S INITIAL COMPLAINT - 1
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.232 Page 2 of 21



                                   I.    INTRODUCTION
 2
      1.    This FAC moots Pollard's Rule 12(b)(1) motion to dismiss.
 3

 4    2.    Pollard cites Romero written by this Court which was expressly overruled,
 5
      reversed and remanded by the 9th Circuit and struck down in Romero v. Dep't
 6

 1
      Stores Nat'! Bank, 725 F. App'x 537 (9th Cir. 2018)

 8
      3.    "The district court [Judge Bencivenga] erred in concluding that Romero
 9
      lacked standing under Article III to bring a TCPA claim. The district court did not
IO

11    have the benefit of Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (9th
12
      Cir. 2017), in which we held that "a violation of the TCPA is a concrete, de facto
13

14
      injury." Id. at 1043. Romero has shown that this concrete harm is fairly traceable to

15    the Banks' challenged conduct. See Lujan v. Deft. of Wildlife, 504 U.S. 555, 560-
16
      61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)." Romero v. Dep't Stores Nat'l
17

1s    Bank, 725 F. App'x 537, 539 (9th Cir. 2018)
19
      4.    Plaintiff is not a CM/ECF authorized user in this case and therefore cannot
20

21
      be served via ECF systems.

22    5.    Pollard is liable for the calls that he ordered Virtual Staffing Outsource
23
      (VSO) from the Philippines to make on his behalf to Plaintiff in violation of the
24

25    TCPA.

      6.    Pollard admitted at ECF No. 19, PageID.210, that "Grace" from VSO called

      Plaintiff on May 7, 2019 on behalf of Pollard and at Pollard direction.


                                                                                              19CV0855
                                PLAINTIFF'S INITIAL COMPLAINT - 2
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.233 Page 3 of 21


 1
      7.     Pollard ordered Grace at VSO to illegally record the call to Plaintiff and had
 2
      it both transcribed and submitted as an exhibit at PageID.221. Said recording
 3

 4    constitutes a criminal act in violation of PC §632, §632.7 and §637.2 for which
 5
      Pollard is civilly liable.
 6

 7
      8.     The 9th Circuit, in Gomez, and the US Supreme Court upheld, the fact that

 8    Pollard is vicariously liable for the acts of his agents for violating the TCPA.
 9
      9.     An illegal telemarketing call from VSO does not and cannot afford any
10

11    subsequent caller, like Pollard, consent to call. Pollard's calls were the fruit of the
12
      poisonous tree. VSO' s alleged obtaining of fake "consent" is not express written
13

14
      consent required under the TCPA as promulgated by the FTC and FCC.

15    10.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
16
      alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
17

1s    use of an A IDS is expressly alleged against Defendant Mark Pollard.
19
      11.    Mark Pollard has been illegally calling Mr. Ewing, without his consent, with
20

21
      autodialed and prerecorded calls ("robocalls") as well as "live-transfer" calls using

22    an ATDS. "Grace" is a direct employee of Pollard and received a W-2 from
23
      Pollard for sales commissions. Grace confessed to this on the phone. Mr. Ewing
24

25    expressly told Mark Pollard and Grace to stop these illegal calls, but since then,

      Defendant Mark Pollard and its hired and controlled lead agents, have robocalled

      Plaintiff several more times. Mr. Ewing brings this action under the Telephone


                                                                                                19CV0855
                                   PLAINTIFF'S INITIAL COMPLAINT - 3
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.234 Page 4 of 21


 1
      Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction
 2
      and damages will encourage Mark Pollard, to change their ways. To be clear,
 3

 4    Plaintiff is suing Pollard for the directly dialed calls. There were other calls
 5
      through lead generators but this lawsuit is for the direct autodialed calls.
 6

 7                                                       II. PARTIES

 8    12.        Plaintiff Anton Ewing is a citizen of California who conducts business in
 9
      California, in this District.
10

11    13.        Defendant Mark Pollard is registered in and doing business in California
12
      including San Diego County as a life insurance salesman.
13

14                                      III. JURISDICTION AND VENUE

15    14.        This Court has federal-question subject matter jurisdiction over the
16
      Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
17

18    federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
19
      Court has supplemental subject matter jurisdiction over the Plaintiffs' claim arising
20

21
      under California's Invasion of Privacy Act 1, Penal Code §637.2, §632.7 because

22    those claims:
23
                      a. arises from the same nucleus of operative fact, i.e., Defendant's
24

25                        telemarketing robocalls to Plaintiff;

                      b. adds little complexity to the case; and
      1
          Plaintiff will seek leave to amend the complaint after discovery to expressly allege CIPA violations. This is only

      for notice purposes and to toll the statute oflimitations.


                                                                                                                               19CV0855
                                             PLAINTIFF'S INITIAL COMPLAINT - 4
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.235 Page 5 of 21



               c. relies on the same nucleus of facts, so it's unlikely to predominate
 2
                   over the TCPA claims.
 3

 4    15.   This Court has personal jurisdiction over Mark Pollard because a substantial
 5
      part of the wrongful acts alleged in this Complaint were committed in California.
 6

 7
      For example, Mark Pollard made illegal telemarketing robocalls to Mr. Ewing,

 8    while he was in California. Mark Pollard has also subjected themselves to
 9
      personal jurisdiction in California because they are running and abetting said
10

11    criminal operation. It is a crime to violate 47 USC §501 by violating 47 USC
12
      §227(b). Mark Pollard and GRACE, through their dba's and agents, initiated the
13

14
      primary telemarketing calls to Plaintiff and then sold, transferred and provided the

15    lead to Mark Pollard marketers and others within the organization in a knowingly
16
      illegal manner. Pollard controlled Grace, told her what to say, how to do her job
17

18    and what compensation she would be paid for the illegal telemarketing. California
19
      Civil Code § l 770(a)(22)(A) expressly prohibits the prerecorded messages that
20

21
      GRACE and Mark Pollard and its agents sent to Plaintiff. However, Plaintiff will

22    seek leave to amend the complaint after discovery.
23
      16.   Plaintiff was called on cell phone of 619-719-9640 by Mark Pollard.
24
2s    Plaintiff was called multiple times beginning on or about May 7, 2019, from 619-

      720-3886, a number owned, used and controlled by Mark Pollard and Grace and its

      agents, with a prerecorded message which then transferred to a live human. The


                                                                                             19CV0855
                                PLAINTIFF'S INITIAL COMPLAINT - 5
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.236 Page 6 of 21



 1    initial part of the call was a pre-recorded message. After many personal questions
 2
      were asked and answered, the call was transferred to another person who repeated
 3

 4    the same questions. Defendant's employee asked if Plaintiff was interested in an
 5
      individual life insurance policy and a burial cost insurance policy.
 6

 7
      17.    Plaintiff has expressly stated exactly what phone number Defendant used to

 8    call Plaintiff, as well as an exact date of one of the calls, to which number the calls
 9
      were made, what was said on the call and that the call was made with an AIDS
10

11    and prerecorded message. All of this meets the particularity requirements for a
12
      cause of action. Plaintiffs phone number is not a business phone. Plaintiffs
13

14
      phone is registered on www.donotcall.gov and was done so more than 31 days

15    prior to the first call.
16
      18.    Mark Pollard does substantial business in this District. Mark Pollard has
17

1s    purposefully directed its activities to California and advertises that he does
19
      business in California.
20

21
            IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

22    19.    The TCPA provides a private cause of action to persons who receive calls in
23
      violation of§ 227(b). 47 U.S.C. § 227(b)(3).
24

25    20.    The TCPA makes it unlawful to make telemarketing solicitations to

      telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47

      C.F.R. § 64.1200(c)(2).


                                                                                                19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 6
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.237 Page 7 of 21



 1
      21.   The TCPA provides a private cause of action to persons who receive calls in
 2
      violation of§ 227(c). 47 U.S.C. § 227(c)(5).
 3

 4    22.   Plaintiff Ewing alleges that Defendant Mark Pollard and its employee Grace
 5
      placed repeated automated telephone calls to Plaintiff Ewing's cell phone (619-
 6

 7
      719-9640) from their phones and that the calls exhibited signs of being made with

 8    an Automated Telephone Dialing System, including repeated telemarketing calls to
 9
      Plaintiff Ewing on May 7, 2019 and the presence of a pause or click (which is
10

11    proven by the recording), which is commonly associated with an Automated
12
      Telephone Dialing System (ATDS). Those allegations are true and are sufficient
13

14
      to establish the elements of a TCPA claim. There was a long delay when the calls

15    connected every time and Plaintiff heard a bubble popping sound right before the
16
      prerecorded message started.
17

18                                       V. STANDING
19
      23.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)
20
      standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
21

22    because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
23
      standards than formal pleadings drafted by lawyers" and must be "liberally
24

25    construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming

      standard reviEwing pro se complaints post-Twombly). The Ninth Circuit has

      concluded that the court's treatment of pro se filings after Twombly and Iqbal


                                                                                              19CV0855
                                PLAINTIFF'S INITIAL COMPLAINT - 7
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.238 Page 8 of 21



 1    remain the same and pro se pleadings must continue to be liberally construed.
 2
      Hebbe v. Pliler, 627 F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick,
 3

 4    612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458,
 5
      461-62 (5th Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting
 6

 7
      that even following Twombly and Iqbal, "we remain obligated to construe a pro se

 8    complaint liberally").
 9
      24.   Standing is proper under Article III of the Constitution of the United States
10

11    of America because Plaintiff's claims state:
12
            A. A valid injury in fact;
13

14
            B. which is traceable to the conduct of Defendant;

15          C. and is likely to be redressed by a favorable judicial decision. See,
16
                Spokeo, Inc. v. Robins, 578 U.S. _ _(2016) at 6, and Lujan v. Defenders
17

18              of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
19
                Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
20

21
                three prongs above.

22    The "Injury in Fact" Prong
23
      25.   Plaintiff's injury in fact, must be both "concrete" and "particularized" in
24

25    order to satisfy the requirements of Article III of the Constitution, as laid out in

      Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning

      that it actually exists. In the present case, Plaintiff was called on his cellular phone


                                                                                                 19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 8
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.239 Page 9 of 21



 1    at least five times by Defendant. In fact, Plaintiff expressly informed Defendant to
 2
      cease and desist from all future telemarketing on the very first call. Such calls are
 3

 4    a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
 5
      Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
 6

 7
      Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the

 8    fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
 9
      National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
10

11    had no prior business relationship with Defendant prior to receiving the seriously
12
      harassing and annoying calls by Mark Pollard and by GRACE. All of Plaintiffs
13

14
      injuries are concrete and de facto. For an injury to be "particularized" means that

15    the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.
16
      v. Robins, 135 S.Ct. 1540, 578 U.S._ (2016) at 14. In the instant case, it was
17

1s    Plaintiffs phone that was called and it was Plaintiff who answered the calls. It
19
      was Plaintiffs personal privacy and peace that was invaded by Defendant's
20

21
      persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff

22    having no prior business relationship with Defendant and Plaintiffs attempt to
23
      avoid the damage by registering his number on the DNC Registry.
24

25    The "Traceable to the Conduct of Defendant" Prong

      26.   The second prong required to establish standing at the pleadings phase is

      that Plaintiff must allege facts to show that their injury is traceable to the conduct


                                                                                                19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 9
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.240 Page 10 of 21


 1
       of Defendant. In the instant case, this prong is met by the fact that the calls to
 2
       Plaintiff's cellular phone and home phone (land line) were placed either by
 3

 4     Defendant directly, or by Defendant's agent at the express direction and control of
 5
       Defendant. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
 6

 7
       factor test from the 9th Circuit and Civil code §2307.

 8     The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
 9
       Prong
10

11     27.   The third prong to establish standing at the pleadings phase requires Plaintif
12
       to allege facts to show that the injury is likely to be redressed by a favorable
13

14
      judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a

15     request for damages for each call made by Defendant, as authorized by statute in
16
       47 U.S.C. § 227. The statutory damages were set by Congress and specifically
17

1s     redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
19
       Prayers for Relief request injunctive relief to restrain Defendant from the alleged
20

21
       abusive practices in the future. The award of monetary damages and the order for

22     injunctive relief redress the injuries of the past and prevent further injury in the
23
       future. Because all standing requirements of Article III of the U.S. Constitution
24

25     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff

       has standing to sue Defendant on the stated claims.




                                                                                              19CV0855
                                  PLAINTIFF'S INITIAL COMPLAINT - 10
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.241 Page 11 of 21



 1
       28.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
 2
       invasions of privacy in TCPA actions are concrete" injuries that establish standing.
 3

 4     See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
 5
       170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). InMbazamo, the court
 6

 7
      held that a violation of the TCPA represents a concrete injury because "[t]he

 8    history of sustaining claims against both unwelcome intrusion into a plaintiffs
 9
       seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
10

11    traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016
12
      U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
13

14
       1549-50). The court declined to follow Romero, explaining that Romero

15    "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A
16
      plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
17

18    harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
19
      No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
20

21
      29.     "To establish injury in fact, a plaintiff must show that he or she suffered 'an

22    invasion of a legally protected interest' that is 'concrete and particularized' and
23
       'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
24

25    Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

      distinct from particularization. Id. An injury is "particularized" if it affects "the

      plaintiff in a personal and individual way." Id. In addition, for an injury to be


                                                                                                19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 11
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.242 Page 12 of 21



 1
       "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
 2
       However, an iajury need not be "tangible" in order to be "concrete," and intangible
 3

 4     injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
 5
       intangible harm constitutes injury in fact, Spokeo provided two factors to be
 6

 7
       considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)

 8     whether the statutory violation bears a 'close relationship to a harm that has
 9
       traditionally been regarded as providing a basis for a lawsuit in English or
10

11     American courts,' and (2) congressionaljudgment in establishing the statutory
12
       right, including whether the statutory right is substantive or procedural." Matera v.
13

14
       Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).

15     Spokeo also held that "the violation of a procedural right granted by statute can be
16
       sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
17

18     1549. In such a case, a plaintiff "need not allege any additional harm beyond the
19
       one [the legislature] has identified." Id.
20

21
       30.   Here, Plaintiff alleges that Defendant Mark Pollard and Grace contacted him

22     using a "telephone dialing system." This is insufficient standing alone, but as in
23
       Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, each of
24
25     the calls are available to the Court as audio recordings of the robotic voice message

       that initiated the calls. Second, the calls are impersonal advertisements: they do not

       address Plaintiff personally and they advertise Defendant Pollard's product. Third,


                                                                                                19CV0855
                                  PLAINTIFF'S INITIAL COMPLAINT - 12
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.243 Page 13 of 21


 1
       Plaintiff declares that he has never heard of Defendant Pollard, visited any location
 2
       operated by said Defendant prior to the harassing and annoying calls, nor provided
 3

 4     his cellular telephone numbers to said Defendant or consented to receive calls from
 5
       Defendant. Plaintiff also has had no prior business relationship with Defendant.
 6

 7
      Plaintiff had no reason to be in contact with Defendant Pollard nor has he ever

 8    purchased any kind of product or service. Plaintiffs allegations are sufficient to
 9
       establish that Defendant used ATDS in sending their prerecorded solicitation
10

11    messages. Plaintiff already has life insurance in place and has been so insured for
12
      the last ten years.
13

14
      31.    In Plaintiffs case, the allegations establish that he did not give prior express

15     consent. He declared that he was "the regular user and subscriber to the cellular
16
      telephone number at issue." He also declared that he has "never heard of
17

1s     [Defendant], visited any location operated by [Defendant], provided [his] cellular
19
      telephone number to [Defendant] or consented to receive text messages from
20

21
       [Defendant]." As in Charkchyan, these allegations are sufficient to support

22    Plaintiffs claims that he did not give prior express consent authorizing Defendant
23
      to send the prerecorded messages.
24

25                             VI. FACTUAL ALLEGATIONS

      A. Mark Pollard




                                                                                                19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 13
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.244 Page 14 of 21



 1
       32.   One of Mark Pollard's strategies for marketing its services is placing
 2
       telemarketing robocalls to those who have not consented to receive such
 3

 4     solicitations, including Plaintiff. Pollard stated that he purchased Plaintiffs
 5
       number from "Sales Genie." Pollard also called from 760-877-1277.
 6

 7
       33.   Mark Pollard uses equipment that has the capacity to store or produce

 8     random or sequential telephone numbers to be called and that includes autodialers
 9
       and predictive dialers (each an "automatic telephone dialing system" or "ATDS").
10

11     34.   A third party sold leads to Mark Pollard and GRACE and is the marketing
12
       agent for Mark Pollard. GRACE knowingly advertises through Mark Pollard.
13

14
       B. Plaintiff

15     35.   Plaintiff Anton Ewing is, and at all times mentioned herein was, a "person"
16
       as defined by 4 7 U.S.C. § 153(39).
17

18     C. Telephone numbers 619-719-9640
19
       36.   A phone number beginning 619-719-9640 is registered to Mr. Ewing.
20

21
       37.   619-719-9640 is on the National Do Not Call Registry.

22     38.   Mr. Ewing answers calls made to 619-719-9640.
23
       39.   Mr. Ewing pays the phone bills for 619-719-9640.
24
25     D. MARK POLLARD's Illegal Telemarketing Robocalls to Plaintiff

       40.   On May 7, 2019, a call to 619-719-9640, which is Mr. Ewing's cellular

       telephone, caused his cell phone to ring. Mr. Ewing picked up. The person on the


                                                                                           19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 14
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.245 Page 15 of 21



 1
       other end wasn't anyone Mr. Ewing knew. In fact, it wasn't a person at all; it was
 2
       a prerecorded voice. The voice advertised life insurance type services from MARK
 3

 4     POLLARD.
 5
       41.   Plaintiff has never heard of GRACE either and had not given her permission
 6

 7
      to call him, let alone with a telemarketing robocall. Mr. Ewing was surprised and

 8     frustrated to be interrupted by a prerecorded solicitation to a phone number that
 9
       had long been on the National Do No Call Registry.
10

11     42.   Most of these robocalls used a prerecorded or artificial voice, while the rest
12
      were marked by an unnatural click or pause at the beginning-signaling to Mr.
13

14
      Ewing that the call was placed by an ATDS rather than manually dialed by a

15    person.
16
       43.   Three of Mark Pollard's telemarketing robocalls were made to Mr. Ewing
17

18    while he was in California, in this District.
19
      44.    Two of Mark Pollard's telemarketing robocalls were made to Mr. Ewing
20

21
       after Mark Pollard knew of his desire to never been solicited via telemarketing

22     calls, which is publicly known in this District.
23
      45.    Mr. Ewing repeatedly asked Mark Pollard to stop calling.
24

25




                                                                                              19CV0855
                                 PLAINTIFF'S INITIAL COMPLAINT - 15
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.246 Page 16 of 21



                                 VII. FIRST CLAIM FOR RELIEF
 2
             (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))
 3

 4
       46.     Plaintiffs reallege and incorporate by reference each and every allegation set

 5     forth in the preceding paragraphs.
 6
       47.     The foregoing acts and omissions of Mark Pollard and/or its affiliates or
 7

 s agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by
 9
       making non-emergency telemarketing robocalls to the cellular telephone number o
10

11
       Plaintiff without prior express written consent.

12     48.     The defendant in this matter is vicariously liable for the acts and actions of
13
       the lead source under the Gomez case from the US Supreme Court handed down o
14

15     January 20, 2016. Discovery will reveal the name of the lead agent. Pollard
16
       controlled the lead agent and had actual knowledge of the TCP A violations. The
17

18
       three other TCPA lawsuits are evidence of this knowing and willful conduct.

19     49.     Plaintiff is entitled to an award of at least $500 in damages for each such
20
       violation. 47 U.S.C. § 227(b)(3)(B).
21

22     50.     Plaintiff is entitled to an award ofup to $1,500 in damages for each such
23
       knowing or willful violation. 47 U.S.C. § 227(b )(3).
24

25
       51.     Plaintiff also seeks a permanent injunction prohibiting MARK POLLARD

       and its affiliates and agents from making non-emergency telemarketing robocalls




                                                                                                19CV0855
                                   PLAINTIFF'S INITIAL COMPLAINT - 16
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.247 Page 17 of 21



 1     to cellular telephone numbers without prior express written consent of the called
 2
       party.
 3

 4                              VIII. SECOND CLAIM FOR RELIEF
 5
                 (Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(1)(B))
 6
       52.      Mr. Ewing realleges and incorporates by reference each and every allegation
 7

 s     set forth in the preceding paragraphs.
 9
       53.      The foregoing acts and omissions of Mark Pollard and/or its affiliates or
10

11
       agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(B), by

12    making non-emergency prerecorded telemarketing calls to the personal telephone
13
       619-719-9640 number of Mr. Ewing without prior express written consent.
14

15     54.      Mr. Ewing is entitled to an award of at least $500 in damages for each such
16
       violation. 47 U.S.C. § 227(b)(3)(B).
17

18
       55.      Mr. Ewing is entitled to an award ofup to $1,500 in damages for each such

19    knowing or willful violation. 47 U.S.C. § 227(b)(3).
20
       56.      Mr. Ewing also seeks a permanent injunction prohibiting MARK
21

22     POLLARD, and its affiliates and agents from making non-emergency prerecorded
23
      telemarketing calls to residential telephone numbers without prior express written
24

25
       consent of the called party.




                                                                                              19CV0855
                                   PLAINTIFF'S INITIAL COMPLAINT - 17
 Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.248 Page 18 of 21



                              IX. THIRD CLAIM FOR RELIEF
 2
     (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
 3

 4
     57.   Plaintiff reallege and incorporate by reference each and every allegation set

 5   forth in the preceding paragraphs.
 6
     58.   The foregoing acts and omissions of Mark Pollard and/or its affiliates or
 7

 8   agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making
 9
     telemarketing solicitations to residential and wireless telephone numbers listed on
10

11
     the Federal Government's National Do Not Call Registry. 47 C.F.R.

12   §64.1200( C)(2).
13
     59.   Plaintiff is entitled to an award of at least $500 in damages for each such
14

15   violation. 47 U.S.C. § 227(c)(5)(B).
16
     60.   Plaintiff is entitled to an award ofup to $1,500 in damages for each such
17

18
     knowing or willful violation. 47 U.S.C. § 227(c)(5).

19   61.   Plaintiff also seeks a permanent injunction prohibiting MARK POLLARD
20
     and its affiliates and agents from making telemarketing solicitations to residential
21

22   and wireless telephone numbers listed on the Federal Government's National Do
23
     Not Call Registry.
24

25
                                X. PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against

     Defendant Pollard as follows:


                                                                                             19CV0855
                               PLAINTIFF'S INITIAL COMPLAINT - 18
 Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.249 Page 19 of 21



      A. Leave to amend this Complaint to conform to the evidence presented at trial;
 2
      B. A declaration that actions complained of herein by Mark Pollard and
 3

 4          GRACE violate the TCPA;
 5
      C. For statutory damages in the amount of $5,000 per violation pursuant to
 6

 7
            California Penal Code §637.2(a)(l) or, if greater, three times actual

 8          damages as provided in California Penal Code §637.2(a)(2);
 9
      D. $500 plus threefold damages for intentional or willful violation of the Do-
10

11          Not-Call Registry for each and every call;
12
      E. For a preliminary and permanent injunction to restrain further violations of
13

14
            the CIPA, pursuant to California Penal Code §637.2(b);

15    F. For an injunction prohibiting all Defendant from ever contacting Plaintiff
16
            ever again in any manner whatsoever, including spam texting,
17

18          robodialing, and spam emailing;
19
      G. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
20

21
            DNC registered number;

22    H. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;
23
      I. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy
24

25          of written do not call policy;

      J. $1,500 for each violation of 47 CFR §64.1200(b)(l) failure to state name of

            business at beginning of call;


                                                                                        19CV0855
                             PLAINTIFF'S INITIAL COMPLAINT - 19
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.250 Page 20 of 21



         K. $1,500 for each violation of 47 USC §227(b)(l)(A)(iii) willful or knowing
 2
               call to cellular phone;
 3

 4       L. $1,500 for each violation of 47 USC §227(b)(l) for using an ATDS;
 5
         M. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
 6

 7
               number on the DNC registry; and

 8
         N. For any other relief that the Court deems just and proper.
 9
                                  XI. DEMAND FOR JURY
10

11          Plaintiff demands a trial by jury for all issues so triable.
12
                  Dated: October 4, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                                        19CV0855
                                PLAINTIFF'S INITIAL COMPLAINT - 20
     Case 3:19-cv-00855-CAB-BGS Document 21 Filed 10/07/19 PageID.251 Page 21 of 21




 2                                  PROOF OF SERVICE
 3
      I, Anton Ewing, am over 18, a pro per plaintiff in this matter. I have filed this
 4    FIRST AMENDED COMPLAINT and had it served on Defendant as follows:
 5
      3:19-cv-0855 CAB BGS
 6

 7
      Notice has been electronically mailed to:

 8    I have also emailed a copy of this document to Defendant directly at the email
 9    address he uses to communicate with me at:
10
      info@elevationinsurancegroup.com
11
      Additionally I mailed this pleading, first class postage prepaid, to:
12

13    Mark Pollard, in pro per
      15055 Kensal Court
14
      Valley Center, CA 92082
15

16
      All ECF users in this case have been served with a true and accurate copy via
      email.
17

18    I swear under penalty of perjury that the above was served as stated.
      Dated: October 4, 2019
19

20

21

22

23

24

25




                                                                                          19CV0855
                             PLAINTIFF'S FIRST AMENDED COMPLAINT - I
